 HOWARD-COOPER CORPORATION1287StoreUnion,AFL-CIO, Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (a) (1) and 8 (a) (5) of the Act.5.By dominating and interfering with the revival or formation and administra-tion of Adco Employees Association and by contributing financial and other supportthereto and by recognizing and dealing with said Adco Employees Association, asfound above, the Respondent has engaged in and is engaging in unfair laborprac-tices within the meaning of Section 8 (a) (1) and 8 (a) (2) of the Act.6.By rendering unlawful assistance and support to Local 810 and by executinga collective-,bargaining agreement with said Local 810 on or about February 9,1955, or August 15, 1955, the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (a) (1) and 8 (a) (2) of the Act.7.By interfering with, restraining, and coercing its employees as found above, inthe exercise of the rights guaranteed to them by Section 7 of the Act, Respondenthas engaged in and is engaging in unfair labor practices within the meaning ofSection 8 (a) (1) of the Act.-S.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.['Recommendations omitted from .publication. ]Howard-Cooper CorporationandInternationalUnion,UnitedAutomobile,Aircraftand Agricultural Implement Workersof America,AFL-CIO.1Case No. 36-CA-724.. February 5, 1957DECISION AND ORDEROn July 24, 1956, Trial Examiner William E. Spencer issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, and the entire record in the case, andhereby adopts the findings; conclusions, and recommendations of theTrial Examiner, with the following *additions:The Trial Examiner found that a majority of the Respondent'semployees in an appropriate unit had designated the Union as theirrepresentative and that, therefore, the Respondent refused to bargainwith the Union in violation of Section 8 (a) (5) of the Act. TheRespondent's exceptions, in the main, attack the validity of the findingof majority designation by the Trial Examiner because of the absenceof direct proof that employee Hachenberg, whose designation isneeded to establish the Union's majority, had authorized the Union torepresent him.I The Trial Examiner corrected the Intermediate Report to reflect the name of the Unionas it appears in the caption herein.117 NLRB No. 40. 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDOf the 12 employees whom the parties agreed were in the appro-priate unit, 6 testified that they had signed cards authorizing theUnion to represent them.Although the cards were not produced atthe hearing, and there was no showing that they could not have beenproduced through the exercise of due diligence, it is clear that thetestimony of the employees involved is itself probative of the Union'smajority status 2On the basis of their testimony, we find, as did theTrial Examiner, that these six employees did in fact designate theUnion as their representative.As to the crucial seventh employee, Richard Haclenberg, whoallegedly also sighed a card but was unable to appear as a witness atthe hearing because he was serving National Guard duty, employeeBishop testified that, when he called at Hachenberg's home to offerhim a ride to the union meeting being held that evening, Hachenbergdid not accompany him but gave him a union-authorization cardappearing to bear Hachenberg's signature for transmittal to White-side, the union representative, and that he, Bishop, turned the cardover to Whiteside at the meeting.Whiteside testified that amongthe cards he received was one bearing Hachenberg's name.Bishopalso testified that Hachenberg arrived late at the meeting.He fur-ther testified that, at the beginning of the January 13 workday, heinformedHachenberg, in response to the latter's inquiry, thatWhiteside advised all who had signed cards to sign the petition postedon January 12 in order to protect themselves. Subsequently, thenames of the six employees found above to have designated the Unionto represent them, and that of Hachenberg, were added to the peti-tion.Like the Trial Examiner, we find, upon the basis of the fore-going uncontroverted evidence, and the record as a whole, thatHachenberg had also designated the Union to represent him.We accordingly find, as did the Trial Examiner, that the Respondentunlawfully refused to bargain with the Union.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Howard-CooperCorporation, Portland, Oregon, its officers, agents, successors, andassigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with the Union as the exclu-sive representative of all employees at the Respondent's Central Point,Oregon, branch plant, in the unit found to be appropriate in the Inter-mediate Report, with respect to rates of pay, wages, hours of work,and other conditions of employment.2 ldaho EggProducers,111 NLRB 93, 107 (IR). HOWARD-COOPER CORPORATION289(b)Discouraging membership in or activities on behalf of the'Union or any other labor organization, by seeking through threats orthe granting of or promise of benefits to induce its employees to re-pudiate or to refrain from membership in or activities on behalf ofthe Union, or any other labor organization.(c) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of their rights to self -organiza-tion, to form and join labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection as guaranteed in Section 7 of the Act, or torefrain from any or all such activities except to the extent that suchright may be affected by an agreement requiring membership in alabor organization as a condition of employment, as authorized inSection 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with the Union as the exclu-sive representative of employees in the unit heretofore found appro-priate, with respect to rates of pay, wages, hours of work, and otherconditions of employment, and if an understanding is reached, embodysuch understanding in a signed agreement.(b)Post at its place of business in Central Point, Oregon, copiesof the notice attached hereto 3Copies of the notice, to be furnishedby the Regional Director for the Nineteenth Region, Seattle, Wash-ington, shall, after being duly signed by Respondent's representative,be posted by the Respondent immediately upon receipt thereof, andmaintained by it for a period of sixty (60) days thereafter in con-spicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced, or covered by anyother material.(c)Notify the Regional Director for the Nineteenth Region inwriting, within ten (10) days from the date of this Order, what stepsthe Respondent has taken to comply herewith.1 In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order," the words"Pursuant to a Decree of the United States Couit of Appeals,Enforcing an Order "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National LaborRelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :423 7 54-57-vol 117-20 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOTdiscouragemembership in International Union,UnitedAutomobile,AircraftandAgriculturalImplementWorkers of America, AFL-CIO, or in any otherlabor organiza-tion, by seeking through threats or the granting of or promiseof benefits to induce our employees to repudiate or to refrainfrom membership in or activities on behalf of the above-namedor any other labor organization.WE WILL NOT, in any like or related manner, interfere with,restrain, or coerce our employees in the exercise of their rightto self-organization, to form, join, or assist the above-named orany other labor organization, to bargain collectively throughrepresentatives of their own choosing, or, to refrain from anyand all such activities, except to the extent that such right maybe affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized inSection 8 (a) (3) of the Act.WE WILL bargain collectively, upon request, with the above-named labor organization, as the exclusive representative of allemployees in the appropriate unit, with respect to wages, ratesof pay; hours of employment and other conditions of employ-ment, and if an understanding is reached, embody such under-standing in a signed agreement.The appropriate unit is :All employees of the Central Point, Oregon, plant engagedin servicing, repairing and maintaining tractors and heavymachinery, including partsmen and maintenance men, butexcluding office clerical employees, salesmen, supervisors,guards, and professional employees as defined by the Act.All our employees are free to become and remain members of theabove-named or any other labororganization.HOWARD-COOPER CORPORATION,Employer.Dated----------------By-------------------------------------(Repiesentative)(Title)This notice must remain posted for 60 days from the date hereof,and must not bealtered, defaced, or covered by any othermaterial.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding,brought under Section 10(b) of the National Labor RelationsAct (61 Stat.136), herein called the Act, against Howard-Cooper Corporation,hereincalled the Respondent or the Company,upon charges filed by International Union,United Automobile,Aircraft and Agricultural Implement Workers,of America, AFL-CIO, herein called the Union,and upon complaint and answer,was heard beforethe duly designated Trial Examiner upon due notice in Medford,Oregon,on June25, 26,1956.The allegations of the complaint,denied by the answer,are, in sub-stance, that in violation of Section 8 (a) (1) and(5) and Section 2 (6) and (7) HOWARD-COOPER CORPORATION291of the Act,the Respondent on and after January 11,1956,engaged in certain specifiedactivity amounting to a refusal to bargain with the Union,the duly designated rep-resentative of a majority of its employees in an appropriate unit,and interference,restraint,and coercion.All parties were representedat the hearing, participated therein,and were affordedfull opportunity to present and meet material evidence and to engage in oral argu-ment and to filebriefs.Therewere oral statementsby theGeneral Counsel andthe Respondent after the taking of the evidence.No briefs were filed.Upon consideration of the entire record in the case, and from my observation ofthe witnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTHoward-Cooper Corporation, the Respondent, is an Oregon corporation havingits principal office and place of business in Portland, Oregon, and is engaged in selling,servicing, and repairing new and used industrial and farm machinery at its plantslocated in the States of Washington and Oregon, including one at Central Point,Oregon, where incidents alleged herein to constitute unfair labor practices occurred.In the conduct of its business, Respondent annually purchases products valued inexcess of $10,000,000, of which approximately 75 percent is shipped in interstatecommerce to its plants from States other than those in which the said plants arelocated; and annually provides services and makes sales of equipment valued in excessof $10,000,000.On the basis of the foregoing undisputed facts, it is found that the Respondent isengaged in commerce within the meaning of the Act and that it will effectuate thepolicies of the Act for the Board to assert jurisdiction.II.THE LABOR ORGANIZATIONINVOLVEDInternationalUnion, United Automobile, Aircraft and Agricultural ImplementWorkers of America, AFL-CIO, is a labor organization within the meaning of theAct and admits to membership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. The refusal tobargainThe allegations of unfair labor practices herein are based on incidents occurringinNovember 1955, and January 1956, at Respondent's plant in Central Point, nearMedford, Oregon.During times material to the issues, H. R. Heaton was plantmanager, and Hy Thrash, shop foreman.The latter's status as a managerial em-ployee is clearly and firmly established in the evidence.Also involved are FrankS.Parker, a vice president of the Respondent, who functions as general managerof Respondent's branch operations, and Respondent's sales manager, Ralph Thomas.Parker and Thomas have their respective offices in Portland, Oregon.Twelve em-ployees of the Central Point plant, as constituents of an appropriate unit, areaffected by the dispute.On or about November 7, Harry Whiteside, the Union's representative, dis-tributed leaflets with authorization cards attached, to employees at the CentralPoint plant.A union meeting was held in Medford on November 16 and was at-'tended by some 7 of the 12 employees in the appropriate unit.The testimony isthat seven employees signed the- Union's authorization cards and these were de-livered toWhiteside at the November 16 meeting or earlier.The employees inattendance at this meeting requested that the Union delay notifying the Companyof its designation as bargaining representative until after the Christmas and New Yearholidays, as they did not want to risk forfeiting certain benefits that might be extended,to them by the Company during the holidays.Whiteside honored this request andwithheld bargaining demands until January 4, 1956.On that date he addressed aletter to the Respondent at its Central Point plant, in which he stated the Union'sclaim to represent a majority of employees at this plant, and requested recognitionand negotiations for a contract.This letter, or a copy of it, was received by theRespondent at its,Portland office on or about January 7.The letter was brought tothe attention of Respondent'g top officials and was referred to its attorney, J. P.Stirling.Respondent did not reply.On January 10, having received no answer to his letter requesting recognition andbargaining rights,Whiteside filed a representation petition with the Regional Officeof the Board. 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn January 11, Parker and Thomas,then on a tour of Respondent's branch officesin Oregon,were at the Central Point plant. Parker admittedly had knowledge prior-,to this visit of the Union's request for recognition and bargaining,but testified thathe was without knowledge at that time of the filing of the representation petition.do not see that this latter is material.At the Central Point plant the employeeswere summoned by Thrash to the latter's office where they met with Parker,Thomas, Heaton, and Thrash.Parker appears to have done most of the talking atthismeeting.The gist of his testimony is that he told the employees that he under-stood there was trouble and dissension in the plant; that he was not there to makean antiunion talk; that there were situations where unions were necessary to avoidexploitation of laborers;that the Respondent had had few labor difficulties andsince its doors were always open for employee complaints he did not know why theemployees had authorized the Union to represent them.Supplementing Parker'stestimony concerning his remarks,employee Alan Bishop testified that Parker saidhe had no objections to unions in their proper place but they tended to lead to hardfeelings and strikes, people out of work,and neighbors not speaking to each other,and that he did not believe that a third party was necessary in straightening outgrievances inasmuch as the Company's doors were always open for complaints; andemployee Stanley L. Long testified that Parker said unions created hard feelings,"on families,brokenwindows, soup lines.Following his introductory remarks, as set forth above,Parker invited employeesto question him concerning any grievances they might have.After some hesitation,one employee raised the question of a "coffee break," saying that he understood thiswas allowed at other branch plants. Parker replied that he saw no objection to it,that the employees should discuss it with thebranchmanager and whatever hedecided would be satisfactory.Following Parker's visit the employees were granteda coffee break of 10 minutes.Other problems were raised, such as the furnishingand laundering of coveralls,and matters concerning health and accident insuranceand maternity benefits. It appears that no commitments were made and no actiontaken relative to these matters.According to the credited testimony of employeeJohn G.Hennagar,he complained that an employee had to work six months beforereceiving paid holidays,whereupon Parker questioned Heaton and Thrash and onlearning that this was correct,toldHennagar that he, Parker,would "take care ofthat right there."Parker further informed these employees that the Respondenthad earlier decided to grant a 10-cent an hour wageincreaseto all employees of itsbranch plants,but he did not know whether the Company could legally grant it toemployees of the Central Point plant with the Union"in the picture."Following Parker's visit,Thrash had individual interviews with some of the em-ployees, apparently on the theory that they were constrained in expressing theirgrievances to Parker in joint assemblage.Employee John G. Hennagar testified thatThrash said he did not think that Parker had accomplished all he was after where-upon he, Hennagar,suggested that the employees be called in one at a time.Ac-cording to Hennagar,in his conversation with Thrash,itwas mentioned that onsome previous occasion the plant had been closed due to a strike"or some unionaffair."On further questioning,Hennagar testified that there was no mention of astrike and to the best of his recollection what was said was that the employees votedfor union representation whereupon the shop was closed down.Thrash, thoughpresent in the hearing room,did not testify. It is found that he made the statementattributed to him by Hennagar.1Also on the day following Parker's visit to the Central Point plant, a petition wasprepared and posted in the plant.It bore the following text:The undersigned employees of Howard Cooper Corp., Central Point branchrespectfully petition that no action be taken regarding union organization andIn a prehearing affidavit taken by a Board agent,Parker stated :I didn't tell any employee or anyone else that the Company would close its CentralPoint establishment or its shop there if it went union nor did I make any statements ofthat sortI heard that Hi Thrash,our shop foreman at CentralPoint, Oregon hadmade some such statement I called him about it and he admitted that he haddiscussed it with some of the men when they asked him about it I told him not tomake any such statements as he was just getting us into troublewith thenThere is no evidence,however, that this communication from Parkei to Thiash was pub-lished to the employees,or any other communication iepudiating or disavowing Thrash',statement. HOWARD-COOPER CORPORATION293representation for this shop.Said employees have met with company officialsand reached an agreement regarding working conditions and wages and do notdesire to make a union affiliation at this time.The petition was addressed to the Regional Office of the Board and copies were senttoWhiteside and the Company. It was signed by nine employees.On the basis of the testimony of employees Donald Squire, who didnot sign aunion authorization card, and Charles A. Brown, Jr., who was quitting his jobwith the Respondent, I find that the petition resulted from conferences betweenthese two employees and Foreman Thrash.Brown was absent from the plant onJanuary 11 and on his return to his job there -the following morning he wassummoned to Thrash's office where the matter of the wage increase mentioned byParker was discussed.Thrash told him, as Parker told the employees the previousday,-that the increases had been agreed upon by the Respondent but that becauseof the Union it was doubted whether it could lawfully be put into effect at theCentral Point plant.Brown told Thrash, in effect, that he was quitting his job andwould like to help the employees get the wage increase.The matter of the petitionwas then raised.Brown testified that he did not remember whether he or Thrashmade the suggestion. In any event, according to his testimony, they agreed thata petition would be the proper form to use in obtaining the wage increase.Further,according to Brown, he made a rough draft of a petition, discussed it with Squire,and as a result of talks between himself, Squire and Thrash, it was decided to sendcopies ofthe petition to the Board,the Company, and Whiteside.Brown had thepetition typed in Thrash's office, got the address of the Regional Office of theBoard from the office manager, and about the middle of the afternoon of January12 posted the petition next to the time clock.Squire who substituted for Thrashwhen the latter was absent from his job and who, while acting in that capacity hadcertain supervisory functions, testified that he also talked to Thrash on January 12and that between them it was generally agreed that one way to get the wage increasewas to file a petition such as the one that was actually prepared and filed.Hetestified that the matter of the petition was probably a combination of Thrash'ssuggestionsand his own initiative.Only two employees signed the petition on January 12, Squire and Ted C. McCoy,neither of whom had signed union authorization cards.When he returned from a field assignment to the plant late on the afternoon ofJanuary 12, employee Bishop saw the petition, and that evening be got in touchwith Whiteside, and asked him what the employeessigningunion cards should dowith respect to the petition.Whiteside replied that he thought the petition wasfor the purpose of discovering the identify of those who had authorized the Unionas their bargaining representative, and it was his advice that all these employeessignit.(Apparently, it was only when he saw a copy of the petition in Portlandon orabout January 18, that Whiteside realized its full implications.)Bishoppassed this advice on to his fellow employees who had signed authorization cardsand on the following day seven additional signatures were added to the petition.In his meeting with Bishop, Whiteside also told the latter that the Union wouldwrite a letter to the Company agreeing to the wage increase. Such a letter waswritten, bearing the date of January 14, and the Respondent thereupon, or shortlythereafter, effectuated the wage increase with respect to the Central Point plantalong with other branch plants, making it retroactive to January 9The employeeshad no notification that the wage increase would be granted until they received theirpay checks at the end of the following week.On being informed that the Respondent would enter into a consent-election agree-ment,Whiteside at first indicated assent, but after meeting with employees of theCentral Point plant on or about January 16 and learning from them details ofParker's visit to the plant on January I 1 and certain benefits that had been grantedas a result of that visit, and upon advice of his superiors, Whiteside ultimatelydeclined to enter into an election agreement, and on January 23 filed a charge ofunfair labor practices against the Respondent.The foregoing virtually undisputed facts establish the refusal to bargain.At notime did the Respondent question the Union's majority and there is no basis forassuming that it had a good-faith doubt of it.When Parker met with the employeesof the Central Point plant he attempted to bargain directly with them individuallyand as a group but without union representation.Fully informed as he was ofthe Union's claim of representation, his purpose clearly was to avoid bargainingwith the Union and to supplant collective bargaining through a chosen agent of theemployees with direct bargaining betweenmanagementand employees. If theUnion was indeed the duly designated representative of the employees involved,such action being the negation of bona fide collective bargaining, was so clearly 294DECISIONSOF NATIONALLABOR RELATIONS BOARDviolative of the Act that no extended comment is necessary.Not only did Parkerattempt to deal directly with the employees in derogation of the Union's status asbargaining representative, but he forthwith granted certain benefits, such as thecoffee break,which were calculated to have and had the reasonable effect ofinducement to renounce and forego union representation.Therefore,altogetheraside from the matter of the wage increase,the refusal to bargain was firmlyestablished.In the matter of the wage increase,the Respondent might reasonably be hesitantin putting it into effect at the Central Point plant after receiving notice from theUnion that it had been authorized to represent the employees of that plant, sinceitwould thereby run the risk of being accused of raising wages in order to defeator undermine the Union, but if it had had any real intention of recognizing theUnion it might very properly and,I think, would have informed the latter of itspreviously arrived at decision on wages and sought to work out with the Unionsome nonprejudicial method of announcing the wage increase to the employees andputting it into effect.It seems fairly obvious that in going directly to the employeesand in telling them that because they had designated the Union as their bargainingrepresentative the wage increase might be withheld,the Respondent was using thewage increase as a lever to obtain repudiation and elimination of the Union.Thatthiswas its real purpose is demonstrated by Thrash's action in participating in andpromoting the petition which was circulated following Parker's visit, for there canbe no doubt that he approved and endorsed it, if he did not actually initiate it, asthe appropriate vehicle for obtaining the wage increase.Parker's derogatory remarks about unions as testified to by employees Bishop andLong, and the veiled threat contained in Thrash's statement to employee Hennagarthat once before the employees at the Central Point plant voted for a union and"they just closed the shop down,"further disclose and underline the real purposebehind Parker'svisit to the Central Point plant and actions resulting from thatvisit.It having been found that on and after January 11 Respondent refused to recognizeand bargain with the Union our inquiry shifts to its obligation,if any, to do so.Thatobligation is clear provided the Union on January 11 had been designated bar-gaining representative by a majority of employees in an appropriate unit.Thepetition repudiating the Union,signed by a majority of employees on January 12,clearly is not operative in absolving the Respondent of its obligation if such obliga-tion did in fact exist on January 11, for, aside from other circumstances attending thesigning of the said petition which would render questionable its validity as an actualrepudiation of union representation,itwas the direct outgrowth of Respondent's actin bypassing the Union to deal directly with its employees and its use of a wageincrease and other benefits as a lever to obtain repudiation of the Union,and wouldtherefore be attributable to the Respondent'sunfair labor practices.Under suchcircumstances the Union's representative status would remain intact and Respond-ent's obligation to bargain would be a continuing one.B. The appropriate unitAll parties agree and it is found,as alleged in the complaint,that all employees em-ployed by the Respondent at its Central Point,Oregon,plant, to service,repair, andmaintain tractors and heavy machinery, including partsmen and maintenance men,but excluding office clerical employees,salesmen,supervisors,guards, and professionalemployees as defined in the Act, comprise a unit appropriate for the purpose of col-lective bargaining within the meaning of Section 9 (a) of the Act.C. TheUnion's majorityThe parties agree and it is found that at all times material herein there were 12employees in the aforesaid appropriate unit.One of these,J.E. Carroll,was hospital-ized in November when the Union first distributed authorization cards and was not atthat time nor thereafter on active duty.A new employee, Hubert Curtis, was hiredinNovember on his job but Curtis testified that he was told at the time of his hiringthat the job would revert to Carroll if and when the latter returned to activeduty.The General Counsel at the hearing appeared to concede that at times materialto the question of the Union'smajority Carroll had a reasonable expectancy of con-tinued employment and raised no objection to testimony of a hearsay character tend-ing to show that Carroll was carried on Respondent's payroll in inactive status untilsometime in March 1956, when it became apparent that he would be unable to resumehis duties as an employee. HOWARD-COOPER CORPORATION295Of the 12 employees in the appropriate unit, 6 testified that on or before the unionmeeting of November 16, 1955, they signed cards authorizing the Union to representthem.Whiteside, the Union's representative, had misplaced or lost the original cardsbearing the employees' signatures, and therefore they were not produced at thehearing.There was no showing that they could not have been produced had therebeen an exercise of reasonable diligence in the matter, but upon mature considerationI am persuaded that this failure to produce the original cards is not fatal to proof of amajority.The oral testimony alone of the six employees that they had designatedthe Union, if believed, would be probatively sufficient to establish that the designationswere made, for it is not required that such designations be made in writing or in anyprescribed form.Action. such as participating in picket line duty, might, under somecircumstances, be sufficient to establish authorization. I do not think thereforethat we are confronted with proof of the contents of a document calling for astrict application of the best evidence rule.Authorization forms which, according tothe credible testimony, are identical with those bearing the employees' signatures,were received in evidence and I do not understand that any question is raised thatthese were in fact the forms used to obtain authorizations.Two of the six employeestestified that when they signed the authorization cards they understood that theywere merely for the purpose of having a union meeting, but they admitted that atthe meeting of November 16 they understood that the cards had the effect of desig-nating the Union their bargaining representative, and they did nothing then or there-after prior to the petition of January 12 which could reasonably be construed asrevoking or modifying their assent to union representation.A seventh employee, Richard Hachenberg, was at the time of the hearing servingNational Guard duty and was therefore not available to testify.Employee Bishoptestified that Hachenberg gave him an authorization card bearing Hachenberg's namefor transmittal to Whiteside at the union meeting on November 16, and Whitesidetestified that he received from Bishop an authorization card bearing Hachenberg'sname on that occasion.The testimony was that Hachenberg attended the meetingnear its close, having been detained from earlier attendance by National Guard dutyItwas Bishop's' further credible testimony that Hachenberg signed the petition ofJanuary 12 only after Bishop had informed him that Whiteside had advised that allthose who had authorized the Union as their bargaining representative,sign it.The only two names affixed to the petition on January 12 were those of McCoy andSquire who did notsignauthorization cards, and all seven of the names affixed tothe petition on the following day, after Whiteside had issued his advice through Bishop,were employees who, according to the testimony, had signed authorization cards. ,Although entertaining doubts in the first instance because of the failure of Hachen-berg to testify and the failure to produce the authorization card bearing his signature,on further consideration I am persuaded to the view that these omissions were notfatal, for on the basis of the credible testimony of Bishop and Whiteside and theentire circumstances disclosed by the testimony, I am convinced that Hachenbergdid in fact authorize the Union to act as his bargaining representative.His actionalone in handing Bishop an authorization card bearing his name for transmittal to theUnion's representative appears to me to be entirely inconsistent with any conclusionexcept that he did thereby intend to, and did in fact, designate the Union his bargainingrepresentativeD. ConclusionsIt is found that on January 4, 19516, when the Union requested recognition andbargaining rights, and on January 11, 1956, when the Respondent refused to recog-nize and bargain with the Union, the Union had been designated by a majorityof employees in an appropriate unit. It accordingly is found that the Respondentin refusing to recognize and bargain with the Union violated Section 8 (a) (1) and(5) of the Act.Further, in offering inducements to employees as a reward for repu-diating union representation;in participating in and fostering the antiunion petitionof January 12, 1956; and in Foreman Thrash's veiled threat of plant closure in theevent of union authorization, the Respondent interfered with, restrained, andcoerced its employees in violation of Section 8 (a) (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with the operations of the Respondent described in section 1, above,have a close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce. 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The Union is a labor organization within the meaning of Section 2 (5) of theAct.2.Since November 16, 1955, the Union has been, and now is, the exclusive repre-sentative of all Respondent's employees in the following unit appropriate for purposesof collective bargaining within the meaning of Section 9 (a) of the Act:All employees employed by the Respondent at its Central Point, Oregon, plantto service, repairand maintaintractors and heavy machinery, including partsmenand maintenance men, but excluding office clerical employees,salesmen,supervisors,guards, and professional employees, as defined by the Act.3.By refusing on and after January 11, 1956, to bargain collectively with theUnion as exclusive representative of employees in the above appropriate unit, theRespondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8(a) (5) of the Act.4.By interfering with, restraining, and coercing its employees in the exercise ofrights guaranteed in Section 7 of the Act, the Respondent has engagedin and isengagingin unfair labor practices within the meaning of Section 8 (a) (1) of the Act.5.The aforesaid unfair labor practices affect commerce within the meaning ofSection2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of factand conclusionsof lawand uponthe entire recordin the case,it is recommended that the Respondent, Howard-Cooper Corporation, Portland, Oregon, its officers, agents, successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively with the Union as the exclusiverepresentativeof all employees in the unit above found to be appropriate, with respect to ratesof pay, wages, hours of work, and other conditions of employment.(b)Discouraging membership in or activities on behalf of the Union or any otherlabor organization,by seeking through threats or the granting of, or promise of,benefits to induce its employees to repudiate or to refrain from membership in oractivities on behalf of the Union, or any other labor organization.(c) In any like or related manner interfering with, restraining, or coercing itsemployees in the exercise of their rights to self-organization, to form and join laborand toengage inconcerted activities for the purpose of collective bargaining or othermutual aidor protectionas guaranteedin Section 7 of the Act, or to refrain from anyor all such activities except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a condition of employment,as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action designed to effectuate the policies ofthe Act:(a)Upon request, bargain collectively with the Union as the exclusive representa-tive of employees in the unit described above and found to be appropriate, withrespect to rates of pay, wages, hours of work, and other conditions of employment,and, if an understanding is reached, embody such understandingin anagreement.(b) Post at its place of business in Central Point, Oregon, copies of the noticeattached to the Decision and Order marked "Appendix."Copies of the notice, tobe furnished by the Regional Director for the Nineteenth Region, Seattle, Washing-ton, shall, after being duly signed by Respondent's representative, be posted by theRespondent immediately upon receipt thereof, and maintained by it for a period ofsixty (60) days thereafter in conspicuous places, including all places where noticesto employees are customarily posted.Reasonable steps shall be taken by theRespondent to insure that said notices are not altered, defaced, or covered by anyother material.(c)Notify the Regional Director for the Nineteenth Region in writing, withintwenty (20) days from the date of the service of this Intermediate Report andRecommended Order, what steps the Respondent has taken to comply therewith.It is further recommended that, unless within twenty (20) days from the dateof the service of this Intermediate Report and Recommended Order the Respondentnotifies said Regional Director that it will comply with the foregoing recommenda-tions, the Board issue an order requiring the Respondent to take the aforesaid action.